

Exhibit 10.2



AMENDMENT NO. 3 TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDMENT NO. 3 TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is dated as of March 12, 2015, and is entered into by and among
PARK-OHIO INDUSTRIES, INC. ("Company"), RB&W CORPORATION OF CANADA ("Canadian
Borrower"), the EX-IM BORROWERS party to the Credit Agreement (as hereinafter
defined), the EUROPEAN BORROWERS party to the Credit Agreement, the other Loan
Parties party to the Credit Agreement, the lenders party to the Credit Agreement
(the "Lenders"), JPMORGAN CHASE BANK, N.A., as administrative agent for the
Lenders (in such capacity, the "Administrative Agent"), JPMORGAN CHASE BANK,
N.A., TORONTO BRANCH, as Canadian Agent, and J.P. MORGAN EUROPE LIMITED, as
European Agent.
W I T N E S S E T H:
WHEREAS, the Borrowers, the other Loan Parties, the lenders from time to time
party thereto (the "Lenders") and the Administrative Agent are parties to that
certain Sixth Amended and Restated Credit Agreement dated as of July 31, 2014
(as amended, modified and supplemented from time to time, the "Credit
Agreement"; capitalized terms not otherwise defined herein have the definitions
provided therefor in the Credit Agreement);
WHEREAS, Borrower Representative has notified Administrative Agent of its
request under Section 2.09(d) to increase the Domestic Revolving Commitment
(with a corresponding increase in the total Commitments) by an aggregate amount
of $25,000,000 pursuant to Section 2.09(e) of the Credit Agreement, so that the
increased aggregate Domestic Revolving Commitment shall be equal to $275,000,000
and the aggregate amount of additional commitment increases available for
request to Borrowers under Section 2.09(d) shall be reduced to $25,000,000, as
well as certain other amendments set forth herein; and
WHEREAS, the Agents and the Lenders party hereto have agreed to such request and
the other amendments set forth herein, in each case subject to the terms and
conditions set forth herein;
NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1.Amendments. Subject to the satisfaction of the conditions set forth in
Section 2 below, and in reliance on the representations set forth in Section 3
below, the Credit Agreement is hereby amended as follows:
(a)    The following new defined term is hereby added to Section 1.01 of the
Credit Agreement in its appropriate alphabetical order:
"Third Amendment Effective Date" means March 12, 2015.
(b)    The defined terms "Canadian Inventory Sublimit", "Domestic Borrowing
Base", and "European Inventory Sublimit" set forth in Section 1.01 of the Credit
Agreement are hereby amended and restated in their entirety as follows:
"Canadian Inventory Sublimit" means an amount equal to the Dollar Equivalent of
$15,000,000.
"Domestic Borrowing Base" means, at any time, with respect to the Company and
the other Domestic Loan Parties, the sum of (a) 85% of such Domestic Loan
Parties' Eligible




--------------------------------------------------------------------------------



Exhibit 10.2



Accounts at such time, plus (b) the lesser of (i) the sum of (A) 85% multiplied
by (B) the Orderly Liquidation Percentage multiplied by (C) the value of the
Domestic Loan Parties' Eligible Inventory, valued at the lower of cost or market
value, determined on a first-in, first-out basis, at such time plus the
applicable Eligible Inventory Basket, if a positive number, or
(ii) $200,000,000; provided, that aggregate advances to the Company predicated
on the value of Eligible In-Transit Inventory of the Domestic Loan Parties at
any time shall not exceed $5,000,000 minus the Dollar Equivalent of the
aggregate advances to the Canadian Borrower predicated on the value of Eligible
In-Transit Inventory of the Canadian Loan Parties at such time, plus (c) the
lesser of (i) the greater of (A) 40% of such Domestic Loan Parties' Eligible
Tooling at such time and (B) 85% of the appraised net orderly liquidation value
of such Domestic Loan Parties' Eligible Tooling, and (ii) $4,000,000, minus
(d) Reserves related to such Domestic Loan Parties. The Administrative Agent
may, in its Permitted Discretion, reduce the advance rates set forth above,
adjust Reserves or sublimits or reduce one or more of the other elements used in
computing the Domestic Borrowing Base.
"European Inventory Sublimit" means an amount equal to the Dollar Equivalent of
$15,000,000.
(c)    Section 1.01 of the Credit Agreement is hereby amended to amend and
restate the last sentence of the definition of "Domestic Revolving Commitment"
therein as follows:
The aggregate amount of the Domestic Revolving Lenders' Domestic Revolving
Commitments as of the Third Amendment Effective Date is $275,000,000.
(d)    Section 5.01(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(c)    within 30 days after the end of each fiscal month of the Company (other
than the last fiscal month of a fiscal year), its consolidated and consolidating
balance sheet and related statements of operations, stockholders' equity and
cash flows as of the end of and for such fiscal month and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(e)    Section 6.01(e) of the Credit Agreement is hereby amended to delete the
amount "$20,000,000" set forth in the proviso thereof and insert the amount
"$50,000,000" in its place.
(f)    The Commitment Schedule is hereby amended and restated in its entirety as
set forth on Exhibit A attached hereto.
2.    Conditions to Effectiveness. The effectiveness of this Consent is subject
to the following conditions precedent, each to be in form and substance
satisfactory to Administrative Agent:
(a)    Administrative Agent shall have received a fully executed copy of this
Amendment;

-2-

--------------------------------------------------------------------------------



Exhibit 10.2



(b)    Agent shall have received, for the benefit of the Lenders in accordance
with their respective pro rata shares of the increase in the Domestic Revolving
Commitment, a commitment increase fee equal to 0.15% of the $25,000,000 increase
in the Revolving Commitment ($37,500.00);
(c)    Agent shall have received fully executed certificates as required by
Section 2.09(e) of the Credit Agreement; and
(d)    no Default or Event of Default shall have occurred and be continuing.
3.    Representations and Warranties. To induce the Agents and Lenders to enter
into this Amendment, each of the Loan Parties represent and warrant to the
Agents and Lenders that:
(a)    the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate action on the part of such Loan Party and
this Amendment has been duly executed and delivered such Loan Party;
(b)    each of the representations and warranties set forth in Article V of the
Credit Agreement, are true and correct in all material respects as of the date
hereof (except to the extent they relate to an earlier date, in which case they
shall have been true and correct in all material respects as of such earlier
date);
(c)    the transactions contemplated by this Amendment (i) are permitted under
the 2011 Indenture and the 2011 Senior Notes and (ii) will not result in any
Event of Default (as defined in the 2011 Indenture) or Default (as defined in
the 2011 Indenture) under the 2011 Indenture, the 2011 Senior Notes or any
agreement executed by any Loan Party in connection therewith; and
(d)    no Default or Event of Default has occurred and is continuing.
4.    Acknowledgment of Loan Guarantor; Reaffirmation. Each Loan Guarantor
hereby acknowledges that Borrowers, Administrative Agent and Lenders have
amended the Credit Agreement by this Amendment, and such Loan Guarantor
acknowledges that Administrative Agent and Lenders would not amend the Credit
Agreement in the absence of the agreements of such Loan Guarantor contained
herein. Each Loan Guarantor hereby approves of and consents to the Amendment,
agrees that its obligations under the Loan Guaranty and the other Loan Documents
to which it is a party shall not be diminished as a result of the execution of
the Amendment, and confirms that the Loan Guaranty and all other Loan Documents
to which it is a party are in full force and effect. Each Loan Party hereby
reaffirms its obligations under any applicable Security Agreement and each other
Collateral Document to which it is a party. Without limiting the foregoing, each
Loan party hereby reaffirms its pledge, assignment and grant of a security
interest in the Collateral to the applicable Agent, on behalf of and for the
ratable benefit of the applicable Lenders, to secure the prompt and complete
payment and performance of the applicable Obligations.
5.    Release. In consideration of the agreements of Administrative Agent and
Lenders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Loan Party hereby
releases and forever discharges Administrative Agent and each Lender and their
directors, officers, employees, agents, attorneys, affiliates, subsidiaries,
successors and permitted assigns from any and all liabilities, obligations,
actions, contracts, claims, causes of action, damages, demands, costs and
expenses whatsoever (collectively "Claims"), of every kind and nature, however
evidenced or created, whether known or unknown, arising prior to or on the date
of this Amendment including, but not limited to, any Claims involving the
extension of credit under or administration of this Amendment, the Credit
Agreement or the Loan Documents, as each may be amended, the Indebtedness
incurred by

-3-

--------------------------------------------------------------------------------



Exhibit 10.2



Borrowers or any other transactions evidenced by this Amendment, the Credit
Agreement or the Loan Documents.
6.    Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
7.    References. Any reference to the Credit Agreement contained in any
document, instrument or Credit Agreement executed in connection with the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
by this Amendment.
8.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which taken together
shall be one and the same instrument. Delivery by telecopy or electronic
portable document format (i.e., "pdf") transmission of executed signature pages
hereof from one party hereto to another party hereto shall be deemed to
constitute due execution and delivery by such party.
9.    Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions of the Credit
Agreement and shall not be deemed to be a consent to the modification or waiver
of any other term or condition of the Credit Agreement. Except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement are ratified and confirmed and shall continue in full force and
effect.
10.    Governing Law. This Amendment shall be a contract made under and governed
by the laws of the state of Ohio, without regard to conflict of laws principles
that would require the application of laws other than those of the state of
Ohio. Whenever possible each provision of this Amendment shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Amendment shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.
[Signature Page Follows]



-4-

--------------------------------------------------------------------------------



Exhibit 10.2



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON ITS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.



 
BORROWERS:
PARK-OHIO INDUSTRIES, INC. 

 
By /s/ Robert D. Vilsack      
   Name: Robert D. Vilsack 
   Title: Secretary
 
RB&W CORPORATION OF CANADA 

 
By /s/ Robert D. Vilsack      
   Name: Robert D. Vilsack 
   Title: Secretary
 
EX-IM BORROWERS:
PARK-OHIO INDUSTRIES, INC. 

 
By /s/ Robert D. Vilsack      
   Name: Robert D. Vilsack 
   Title: Secretary
 
AJAX TOCCO MAGNETHERMIC CORPORATION 

 
By /s/ Robert D. Vilsack      
   Name: Robert D. Vilsack 
   Title: Secretary




Signature Page to Amendment No. 3 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit 10.2





WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON ITS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.



 
EUROPEAN BORROWERS:
SUPPLY TECHNOLOGIES (UKGRP) LIMITED,
a company incorporated in England and Wales with company number 0725298 

 
By /s/ Robert D. Vilsack      
   Name: Robert D. Vilsack 
   Title: Secretary
 
AJAX TOCCO INTERNATIONAL LIMITED, a company incorporated in England and Wales
with company number 02676033 

 
By /s/ Robert D. Vilsack      
   Name: Robert D. Vilsack 
   Title: Secretary
 
APOLLO AEROSPACE COMPONENTS LIMITED, a company incorporated in England and Wales
with a company number 02083500 

 
By /s/ Robert D. Vilsack      
   Name: Robert D. Vilsack 
   Title: Secretary
 
SUPPLY TECHNOLOGIES (IRLG) LIMITED, a company incorporated under the laws of
Ireland with a company number 412684 

 
By /s/ Robert D. Vilsack      
   Name: Robert D. Vilsack 
   Title: Secretary




Signature Page to Amendment No. 3 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit 10.2





WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON ITS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.



OTHER DOMESTIC LOAN PARTIES:
AJAX TOCCO MAGNETHERMIC CORPORATION
ATBD, INC.
AUTOFORM TOOL & MANUFACTURING, LLC
BATES RUBBER, INC.
BLUE FALCON TRAVEL, INC.
COLUMBIA NUT & BOLT LLC
CONTROL TRANSFORMER, INC.
ELASTOMEROS TECNICOS MOLDEADOS, INC.
EP CLEVELAND HOLDINGS, INC.
EP CLEVELAND, INC.
EP REALTY HOLDINGS, INC.
FECO, INC.
FLUID ROUTING KOREA HOLDING INC.
FLUID ROUTING SOLUTIONS, LLC
GATEWAY INDUSTRIAL SUPPLY LLC
GENERAL ALUMINUM MFG. COMPANY
INDUCTION MANAGEMENT SERVICES, LLC
INTEGRATED HOLDING COMPANY
INTEGRATED LOGISTICS HOLDING COMPANY
INTEGRATED LOGISTICS SOLUTIONS, INC.






LEWIS & PARK SCREW & BOLT COMPANY
PARK-OHIO FORGED & MACHINED PRODUCTS LLC
PARK-OHIO INDUSTRIES TREASURY COMPANY, INC.
PARK-OHIO PRODUCTS, INC.
PHARMACEUTICAL LOGISTICS, INC.
PHARMACY WHOLESALE LOGISTICS, INC.
P-O REALTY LLC
PRECISION MACHINING CONNECTION LLC
RB&W MANUFACTURING LLC
RED BIRD, INC.
SNOW DRAGON LLC
ST HOLDING CORP.
STMX, INC.
SUMMERSPACE, INC.
SUPPLY TECHNOLOGIES LLC
THE AJAX MANUFACTURING COMPANY
THE CLANCY BING COMPANY
TOCCO, INC.
TW MANUFACTURING CO.
WB&R ACQUISITION COMPANY, INC.
Each By /s/ Robert D. Vilsack      
   Name: Robert D. Vilsack 
   Title: Secretary






Signature Page to Amendment No. 3 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit 10.2





WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON ITS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.



 
POVI L.L.C.
By: Integrated Logistics Holding Company
Its: Member




By /s/ Robert D. Vilsack      
   Name: Robert D. Vilsack 
   Title: Secretary
 
RB&W LTD.
By: Integrated Logistics Holding Company
Its: Sole Member




By /s/ Robert D. Vilsack      
   Name: Robert D. Vilsack 
   Title: Secretary




Signature Page to Amendment No. 3 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit 10.2





WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON ITS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.





 
OTHER CANADIAN LOAN PARTIES:
 
AJAX TOCCO MAGNETHERMIC CANADA LIMITED 

 
By /s/ Robert D. Vilsack      
   Name: Robert D. Vilsack 
   Title: Secretary
 
SUPPLY TECHNOLOGIES COMPANY OF CANADA
 
 
By /s/ Robert D. Vilsack      
   Name: Robert D. Vilsack 
   Title: Secretary




Signature Page to Amendment No. 3 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit 10.2





 
JPMORGAN CHASE BANK, N.A., individually as Administrative Agent, as Domestic
Issuing Bank, as Ex-Im Issuing Bank, as Ex-Im Revolving Lender, as Domestic
Swingline Lender and as a Lender 

 
By /s/ Michael P. Gutia      
   Name: Michawl P. Gutia
   Title: Authorized Officer
 
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Agent, as Canadian
Issuing Bank, as Canadian Swingline Lender and as a Lender 

 
By /s/ Mike Bauer      
   Name: Mike Bauer
   Title: Managing Director
 
J.P. MORGAN EUROPE LIMITED, as European Agent, as European Issuing Bank, as
European Swingline Lender and as a European Revolving Lender 

 
By /s/ Matthew Sparkes      
   Name: Matthew Sparkes
   Title: Vice President




Signature Page to Amendment No. 3 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit 10.2





 
U.S. BANK NATIONAL ASSOCIATION, as a Lender and a European Revolving Lender 

 
By /s/ Matt Kasper      
   Name: Matt Kasper
   Title:Vice-President
U.S. BANK NATIONAL ASSOCIATION, Canada Branch, as a Canadian Revolving Lender 

 
By /s/ John P. Rehob      
   Name: John P. Rehob
   Title: Principal Officer




Signature Page to Amendment No. 3 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit 10.2





 
PNC BANK, NATIONAL ASSOCIATION, as a Lender and a European Revolving Lender 

 
By       
   Name: 
   Title:
PNC BANK CANADA BRANCH, as a Canadian Revolving Lender 

 
By       
   Name: 
   Title:




Signature Page to Amendment No. 3 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit 10.2





 
CIIZENS BUSINESS CAPITAL, a division of Citizens Asset Finance Inc., F/K/A RBS
BUSINESS CAPITAL a division of RBS Asset Finance, Inc., a subsidiary of RBS
Citizens, N.A., as a Lender, a Canadian Revolving Lender and a European
Revolving Lender 

 
By /s/ James G. Zamborsky      
   Name: James G. Zamborsky
   Title: Vice President




Signature Page to Amendment No. 3 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit 10.2





 
KEYBANK NATIONAL ASSOCIATION, as a Lender, a Canadian Revolving Lender and a
European Revolving Lender 

 
By /s/ John P. Dunn      
   Name: John P. Dunn
   Title: Vice President




Signature Page to Amendment No. 3 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit 10.2





 
FIRST NATIONAL BANK OF PENNSYLVANIA, as a Lender 

 
By /s Barry K. Sullivan      
   Name:  Barry K Sullivan
   Title: Senior Vice President




Signature Page to Amendment No. 3 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit 10.2





 
THE HUNTINGTON NATIONAL BANK, as a Lender 

 
By /s/ Paul Weybrecht      
   Name: Paul Weybrecht
   Title: Vice President






Signature Page to Amendment No. 3 to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Exhibit 10.2



COMMITMENT SCHEDULE

 
 
 
 
 
 
Term Loan Commitment
 
Lender
Passport Scheme Number
Domestic Revolving Commitment
Canadian Revolving Subcommitment
European Revolving Subcommitment
Ex-Im Revolving Subcommitment
Existing Term Loans#
First Additional Term Loans+
Second Additional Term Loans^
Total Commitments
JPMorgan Chase Bank, N.A.
 


$71,377,560.00




$0.00




$0.00




$25,000,000.00




$3,811,107.86




$2,336,852.14




$2,459,184.00




$79,984,704.00


JPMorgan Chase Bank, N.A. (Toronto Branch)
 


$0.00




$11,250,000.00




$0.00




$0.00




$0.00




$0.00




$0.00


$11,250,000.00 (subcommitment)


J.P. Morgan Europe Limited
 


$0.00




$0.00




$11,250,000.00




$0.00




$0.00




$0.00




$0.00


$11,250,000.00 (subcommitment)


U.S. Bank National Association
 


$41,250,000.00




$0.00




$3,750,000.00


$3,750,000.00*




$2,324,617.35




$1,425,382.65




$1,500,000.00




$46,500,000.00


U.S. Bank National Association, Canada Branch
 


$0.00




$3,750,000.00




$0.00




$0.00




$0.00




$0.00




$0.00


$3,750,000.00 (subcommitment)


PNC Bank, National Association
 


$37,500,000.00




$0.00




$3,750,000.00


$3,750,000.00*




$2,324,617.35




$1,425,382.65




$1,500,000.00




$42,750,000.00


PNC Bank Canada Branch
 


$0.00




$3,750,000.00




$0.00




$0.00




$0.00




$0.00




$0.00


$3,750,000.00 (subcommitment)


Citizens Business Capital
 


$34,375,000.00




$3,125,000.00




$3,125,000.00


$3,125,000.00*




$1,937,181.13




$1,187,818.87




$1,250,000.00


$38,750,000.00
$3,125,000.00 (subcommitment) $3,125,000.00 (subcommitment)


Keybank National Association
 


$34,375,000.00




$3,125,000.00




$3,125,000.00


$3,125,000.00*




$1,937,181.13




$1,187,818.87




$1,250,000.00


$38,750,000.00
$3,125,000.00 (subcommitment) $3,125,000.00 (subcommitment)


First National Bank of Pennsylvania
 


$28,061,220.00




$0.00




$0.00


$2,551,020.00*




$1,581,372.09




$969,647.91




$1,020,408.00




$31,632,648.00


The Huntington National Bank
 


$28,061,220.00




$0.00




$0.00


$2,551,020.00*




$1,581,372.09




$969,647.91




$1,020,408.00




$31,632,648.00


Total
 


$275,000,000.00




$25,000,000.00




$25,000,000.00




$25,000,000.00




$15,497,449.00




$9,502,551.00




$10,000,000.00




$310,000,000.00





#
This column sets forth the principal amount of Existing Term Loans owing to the
Lenders as of the First Amendment Effective Date. The commitment of the Term
Lenders to make the Existing Term Loan terminated concurrently with the making
of the Existing Term Loans on the Fifth Restated Closing Date.

+
This column sets forth the Commitments with respect to the First Additional Term
Loans as of October 27, 2014. The commitment of the Term Lenders to make the
First Additional Term Loans terminated concurrently with the making of the First
Additional Term Loans as of October 27, 2014.

^
This column sets forth the Commitments with respect to the Second Additional
Term Loans as of October 27, 2014. The commitment of the Term Lenders to make
the Second Additional Term Loans terminated concurrently with the making of the
Second Additional Term Loans, if any, as of February 28, 2015. As of the Third
Amendment Effective Date, the outstanding principal balance of the Term Loans is
$31,207,750.00.

*
Participation interest





